          Case 1:19-cv-01608-JMF Document 101 Filed 05/13/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CITY OF PHILADELPHIA et al.,                                           :
                                                                       :
                                    Plaintiffs,                        :     19-CV-1608 (JMF)
                                                                       :
                  -v-                                                  :    ORDER REGARDING
                                                                       :        DUTIES AND
BANK OF AMERICA, N.A., et al.,                                         :   RESPONSIBILITIES OF
                                                                       :     INTERIM CO-LEAD
                                    Defendants.                        :      CLASS COUNSEL
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        WHEREAS, on May 1, 2019, the Court granted the unopposed motion to appoint Quinn

Emanuel Urquhart & Sullivan LLP, Wollmuth Maher & Deutsch LLP, and Susman Godfrey

LLP as Interim Co-Lead Class Counsel, and requested that they submit a proposed order

specifying the duties and responsibilities of Interim Co-Lead Class Counsel, see Docket No. 97;

        IT IS HEREBY ORDERED, that Interim Co-Lead Class Counsel shall take steps to

coordinate among themselves to ensure that they work collaboratively, but not duplicatively, in

their representation of plaintiffs and the putative Class, as follows:

        a.       Primary drafting of any pleading and brief shall be assigned to a single firm, with
                 input as necessary by the other Interim Co-Lead firms;

        b.       Primary responsibility for any discovery requests shall be assigned to a single
                 firm, with input as necessary by the other Interim Co-Lead firms;

        c.       Primary responsibility for the Defendants shall be divided among the three firms
                 for all tasks including all discovery;

        d.       Quinn Emanuel Urquhart & Sullivan LLP shall be responsible for liaising with
                 named Plaintiff the City of Philadelphia concerning the litigation, and Susman
                 Godfrey LLP shall be responsible for liaising with named Plaintiff the Mayor and
                 City Council of Baltimore;
       Case 1:19-cv-01608-JMF Document 101 Filed 05/13/19 Page 2 of 2



      e.    For all other tasks that may arise in the context of this litigation, including the
            following, Interim Co-Lead Class Counsel shall agree that one firm shall be given
            primary responsibility for the task with input and discrete assistance from the
            other Interim Co-Lead Class Counsel to be provided in a manner designed to
            avoid the unnecessary duplication of efforts and to ensure that schedules are met
            and unnecessary expenditures of time and funds are avoided:

            (i)     Supervision of all pretrial, trial, and post-trial proceedings on behalf of
                    plaintiffs;

            (ii)    Presentation of the plaintiffs’ position at conferences and at oral argument
                    as to all matters arising during pretrial and trial proceedings;

            (iii)   Negotiation of stipulations with defense counsel with respect to all matters
                    in this litigation, including discovery and settlement matters;

            (iv)    Retention of and consultation with non-testifying and testifying experts;

            (v)     Performance of such other duties as the Interim Co-Lead Class Counsel
                    shall deem necessary; and

            (vi)    Allocation of fees, if any are awarded by the Court.

      SO ORDERED.

Dated: May 13, 2019                                __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
